Citation Nr: 0312331	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1981 to June 
1989.  

By rating decision in June 1990, service connection was 
granted for residuals of a right tibia fracture.  By rating 
decision in August 1994, service connection was denied for 
neck and back disabilities, claimed as secondary to the 
service-connected residuals of the right tibial fracture.  In 
January 1995, service connection for these disorders also was 
denied as not incurred directly or presumptively during 
service.  

The current appeal at issue arises from a more recent, 
December 1997, rating decision of the Hartford, Connecticut, 
Regional Office (RO)-which, in pertinent part, determined 
that new and material evidence had not been presented to 
reopen the claims for service connection for the neck and 
back disabilities.  

A September 2000 decision by the Board of Veterans' Appeals 
(Board) denied multiple claims, but the issues concerning 
whether new and material evidence had been submitted to 
reopen the claims for service connection for the neck and 
back disabilities were remanded to the RO for further 
development and consideration.  These claims since have been 
returned to the Board.  

As set forth below, the Board finds that new and material 
evidence has been presented to reopen the claims of service 
connection for neck and back disabilities.  However, the 
Board is not adjudicating those issues on the merits but is 
undertaking additional development pursuant to a recent 
precedent opinion of VA's General Counsel (GC).  
See VAOPGCPREC 1-2003 (May 21, 2003).  This GC opinion was 
issued in response to concerns raised by a recent holding of 
the U.S. Court of Appeals for the Federal Circuit, partially 
invalidating the Board's development regulations.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).



Briefly stated, the GC opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration;  
?	the Board has the authority to obtain such waivers;  
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision;  
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

When the development requested by the Board is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  And after 
giving the notice and reviewing the veteran's and his 
representative's responses to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran was notified in August 1994 of a rating 
action that same month denying service connection for neck 
and back disabilities, claimed as secondary to his service 
connected residuals of a right tibial fracture; and after 
filing a notice of disagreement (NOD), he was notified in 
January 1995 of a rating action that month which also denied 
service connection for these disorders as not incurred 
directly or presumptively during service.  Thereafter, a 
statement of the case (SOC) was issued in January 1995, but a 
timely substantive appeal (VA Form 9, etc.) was not received.

2.  Some of the evidence received since the August 1994 and 
January 1995 denials of service connection for the neck and 
back disabilities, particularly a favorable private medical 
opinion, was not previously of record and is so significant 
that is must be considered in order to fairly decide the 
merits of these claims.

CONCLUSIONS OF LAW

1.  The RO's August 1994 and January 1995 decisions denying 
the claims for service connection for neck and back 
disabilities are final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2002).  

2.  The evidence received since the August 1994 and January 
1995 rating decisions denying service connection for neck and 
back disabilities is new and material and, therefore, 
sufficient to reopen these claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) was signed into law on November 9, 2000, and 
implementing regulations were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  These are liberalizing 
and, thus, with certain exceptions elsewhere indicated, are 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  They essentially eliminate the requirement of 
the submission of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Specifically, VA is to inform the 
claimant, representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370 (2002).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  The veteran filed 
his petitions to reopen his claims prior to this critical 
date, so the amended regulation does not apply.  And as to 
the provisions of the VCAA and implementing regulations that 
do apply, they will be address after the Board reopens the 
claims (in this decision) and further develops the evidence.  
Obviously then, there is no possibility of prejudicing 
the veteran by issuing this decision because it reopens his 
claims, directs further development of them, and reserves 
determining whether there has been compliance with the VCAA 
and implementing regulations until the additional development 
is completed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 1996 the veteran was notified by the RO to submit 
evidence establishing a nexus between current neck and low 
back disabilities and his service-connected right tibial 
fracture residuals.  The veteran testified in support of his 
claims at the RO in December 1998.  In October 2001 the RO 
returned forms for release of private clinical records to the 
veteran because he had not fully completed the forms and he 
was requested to do so and return the forms to the RO.  
However, there is no indication in the claim file that the 
veteran did so.  Pursuant to the September 2000 Board remand, 
the RO also obtained VA clinical records consisting of X-rays 
in 1993 and 1994 and VA outpatient treatment (VAOPT) records 
in 1997.  

Further, the veteran was notified of the VCAA requirements by 
letter of November 2002.  In response to the Board remand to 
obtain additional information from the veteran concerning 
alleged supportive declarations of a VA physician, the 
veteran responded in November 2000 the he did not recall the 
name of the physician who reportedly had stated that 
shortening of the veteran's right leg, due to the service-
connected right tibial fracture, was causing his neck and 
back problems (as the veteran had stated in an October 1994 
statement).  Also, a supportive statement from J. Alessandro, 
D.O., has been received from the veteran.  

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Disability which is proximately 
due to or the result of a service-connected disorder also 
shall be service connected.  38 C.F.R. § 3.310(a) (2002).  
Service connection will also be granted for aggravation of a 
non-service-connected condition by a service-connected 
disorder, although compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The veteran was notified in August 1994 of a rating action 
that month denying service connection for neck and back 
disabilities, claimed as secondary to his service connected 
residuals of a right tibial fracture, and after filing a 
notice of disagreement (NOD) he was notified in January 1995 
of a rating action that month which service connection for 
those disorders as not incurred, directly or presumptively, 
during service.  A statement of the case (SOC) was issued 
later in January 1995 but a timely substantive appeal was not 
received.  While a VA Form 21-4138, Statement in Support of 
Claim, received in May 1996 in which the veteran set forth a 
claim for service connection for residuals of a fractured 
coccyx from an injury in March 1996 and in which he mentioned 
having back pain and arthritis in his spine, this was after 
the expiration period within which he could perfect the 
appeal.  This is also true of the VA Form 9 which the veteran 
filed in October 1996 addressing the claims for service 
connection for neck and back disabilities.  See 38 C.F.R. 
§ 20.200 (2002).  Consequently, the August 1994 and January 
1995 decisions became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  In fact, in April 1997 the RO 
notified the veteran of the finality of the prior rating 
actions.  

Furthermore, this, in turn, means there must be new and 
material evidence since that decision to reopen the claims 
and warrant further consideration on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The RO denied the claims for service connection for neck and 
back disabilities, claimed as secondary to his service 
connected residuals of a right tibial fracture, in August 
1994 because the evidence did not show that degenerative 
changes of the cervical and lumbar segments of the spine were 
directly related to the service-connected right tibial 
fracture residuals.  In January 1995 the RO denied service 
connection on the basis that inservice complaints of neck and 
back pain were temporary and resolved with treatment and 
without permanent disability at the time of service 
separation.  

The evidence at the time of the prior final rating actions 
included a report of a VA examination in March 1994 in which 
it was stated that the veteran's low back pain was due to 
degenerative disc disease (DDD) based on current physical 
examination and X-rays in late October 1993.  

Additionally, there was a genuine question as to whether the 
veteran actually had shortening of the right leg.  An April 
1994 record from the Norwich Physical Therapy Service 
reflects that he had had relief from a 1/4 inch right heel 
lift.  

On VA examination in May 1994 it was reported, without actual 
measurements, that the veteran had shortening of the right 
leg.  His use of a right heel lift had improved his neck 
pain, presumably secondary to an improvement in his walking 
posture.  It was reported that recent October 1993 X-rays had 
revealed mild DDD at C5-6 with loss of disc height as well as 
anterior and posterior osteophytosis.  There was also a 
question of minimal narrowing at the right C4-5 foramen.  It 
was felt that he appeared to have mild degenerative arthritis 
of the cervical spine which had progressed gradually over the 
years without any particular known etiology.  

In the veteran's October 1994 NOD he reported having had neck 
and low back pain since 1985, when he was in active service.  
He reported that on August 29, 1994, a VA physician in 
Connecticut had indicated that the veteran's right leg 
shortening "would be" the cause of his neck and back pain.  

The new evidence, as described hereafter, includes the actual 
reports of X-rays in October 1993 of the veteran's cervical 
and lumbar segments of the spine.  

Records of the Norwich Physical Therapy Service include a 
March 1994 record which reflects that an examination revealed 
a 1/2 inch decrease in the length of the veteran's right leg 
and that he walked with an antalgic gait.  

An August 1997 VA outpatient treatment (VAOPT) record 
reflects that, historically, the veteran had 1/2 shortening of 
the right leg, and complained of neck and back pain.  

At the December 1998 RO hearing the veteran testified that 
his right leg was 1/2 inch shorter than the left leg (page 11 
of that transcript).  

On the other hand, on VA examination in December 1998 it was 
reported that his legs were carefully measured a couple of 
times in order to be as accurate as possible and that 
shortening of the right leg could not be detected.  Each 
lower limb was 83 cms. in length, as measured from a point 
over the pubis to the medial malleoli and X-rays showed 
normal alignment of the fragments of the two sections of 
the bone.  The examiner further commented that reported 1/2 
inch shortening could not be found.  Cervical spine X-rays 
revealed minimal narrowing at C5-6 which indicated a very 
mild DDD.  After examination it was reported that it was 
possible that DDD accounted for his stiff neck but this would 
almost be a normal condition for a person of his age and not 
necessarily posttraumatic.  The fact that there was only one 
disc affected indicated that this could have been due to 
trauma but because the vertebrae were normal "one cannot 
say."  The evidence for (inservice) injury due to the 
accident (that cause the right tibial fracture) was not 
substantial and there were no other abnormalities of the neck 
and it would be preferable to observe some vertebral 
compression or at least two or three discs being involved but 
this was not found.  The diagnosis was a history of inservice 
trauma to the tibia with secondary effects on the neck but no 
connection, in the judgment of the examiner, between the 
tibial fracture and current neck problems.  

X-rays of the veteran's lumbar spine revealed mild anterior 
compression of L1 and minimal compression of T12 as well as 
mild narrowing at L5-S1.  The veteran reported that his back 
had not bothered him immediately after his inservice injury 
that fractured his right tibia but that sometime later it 
began to bother him.  The examiner commented that it was 
possible that there was so much attention and pain connected 
to the inservice tibial fracture that any problems with his 
back were not noticed.  It could not be stated that the mild 
compressions were due to the inservice accident that cause 
the right tibial fracture or due to some event in the past, 
e.g., as schoolboy sports.  There was no evidence that the 
back began to bother him immediately after the inservice 
accident.  The compressions were very mild and were well 
healed.  A clinical picture such as this could be seen with 
absolutely no symptoms and it was possible that there were 
symptoms due to this findings but it was unlikely.  There was 
no history of direct trauma to the lumbar or thoracic 
segments of the spine.  The diagnosis was mild compression of 
the anterior portion of L1 and minimal compression of T12, 
and mild narrowing of L5-S1, posteriorly.   

In general discussion, the VA examiner in December 1998 
stated that he did not believe that current abnormalities of 
the cervical and lumbar segments of the spine were due to the 
right tibial fracture and that 1/2 inch right leg shortening 
could not be demonstrated and could not bring about all the 
complaints and conditions of which the veteran complained.   

In May 2000 the veteran stated that two VA physicians at West 
Haven, Connecticut had informed him that that his right leg 
was shorter than the left and that contrary to the suggestion 
in the report of the December 1998 VA examination he had not 
led an active life in sports as a child and, essentially, he 
had not had any childhood trauma.  Moreover, the examiner had 
never questioned the veteran about his childhood.  



In a December 2002 statement J. Alessandro, D.O., stated that 
he had treated the veteran since January 2000.  The veteran 
had several medical conditions and one the of most 
significant was his pain in his neck and back as well as 
having one leg being significantly shorter than the other due 
to a right tibial fracture.  It was reported that the veteran 
had had an accident during service which resulted in these 
injuries and "it is very clear that this patient has 
significant disability in his neck and back secondary to his 
military related injuries."  

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1994 and January 
1995 decisions, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

As alluded to earlier, the amendments to 38 C.F.R. § 3.156, 
in particular, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claims for service connection was 
received in 1996, prior to that cutoff date.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply to 
the current appeal.  

Prior to the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence was defined as evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  When determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Here, the December 2002 statement from J. Alessandro, D.O., 
is new and is supportive of the claims and, thus, material.  
While this physician did not indicate that the finding of 
shortening of the right leg was based on a physical 
examination, and did not set forth the rationale for his 
opinion that the veteran's neck and back disabilities are 
secondary to his military related injuries, this doctor's 
statement need not be this extensively detailed.  Indeed, for 
the limited purpose of determining whether the claims should 
be reopened, on the basis of this statement and the other 
evidence submitted, weighing the probative value of the 
evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claims are reopened and 
addressed on the full merits.

Accordingly, based on Dr. Alessandro's December 2002 
statement, the claims for service connection for the back and 
neck disabilities are reopened.  


ORDER

The petitions to reopen the claims for service connection for 
the back and neck disabilities are granted, subject to the 
Board's further development of the evidence concerning these 
claims.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

